        Case 2:20-cv-00648-SU        Document 15-1       Filed 09/18/20   Page 1 of 2




JEAN E. WILLIAMS
Deputy Assistant Attorney General
U.S. Department of Justice
Environment and Natural Resources Division

KRYSTAL-ROSE PEREZ, TX Bar #24105931
Trial Attorney
Natural Resources Section
150 M Street NE
Washington, DC 20002
Phone: (202) 305-0486
krystal-rose.perez@usdoj.gov

Attorney for Federal Defendants


                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON
                                    PENDLETON DIVISION

 CENTRAL OREGON LANDWATCH, et al                     Case No.: 2:20-cv-0684-SU

             Plaintiffs,                             CERTIFICATION OF DEFENDANT
                                                     U.S. FOREST SERVICE’S
                           v.                        SUPPLEMENTAL ADMINISTRATIVE
                                                     RECORD
 JOHANNA KOVARIK, et al
                                                     DECLARATION OF
            Federal Defendants.                      DORI A. CREAMER

I, Dori A. Creamer, pursuant to 28 U.S.C § 1746, declare as follows:


1. I am a Regional Litigation and Freedom of Information Act/Privacy Act Support Specialist for the

   U.S. Department of Agriculture-Forest Service. I have been employed by the Forest Service as a

   paralegal and have worked in the Pacific Northwest Regional Office since August 2016.

2. Under my direction and oversight, the Forest Service compiled and indexed the documents

   comprising its supplemental administrative record underlying the administrative tasks,




 Page 1 – DECLARATION OF DORI A. CREAMER-CERTIFICATION OF SUPPLEMENTAL AR
 COLW, et al v. Kovarik,et al, Case No.: 20-CV-648-SU
        Case 2:20-cv-00648-SU          Document 15-1        Filed 09/18/20      Page 2 of 2




   activities, and constituent steps in which the agency has engaged to decide to implement the Black

   Mountain Vegetation Management Project on the Ochoco National Forest. The supplemental

   administrative record being lodged with the Court and served on the parties through their

   counsel has been compiled in an electronic searchable format and will be indexed.

3. To the best of my knowledge and belief, the documents listed in the index are materials that have

   been considered, either directly or indirectly, by the relevant Forest Service officials in connection

   with its efforts in carrying out administrative tasks, activities, and constituent steps related to the

   Black Mountain Vegetation Management Project, which is at issue in this action. In addition, each

   document in the record is a true and correct copy of an original document located in Forest Service

   files.

4. The documents comprising the Supplemental Administrative Record are bates numbered SUPP

   00001 – SUPP 03741.

I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge.



Executed on this
                   17th day of September 2020.

                                                                     Digitally signed by DORI
                                                      DORI           CREAMER

                                                      CREAMER Date:         2020.09.17

                                                      _______________________________
                                                                     07:53:42 -07'00'


                                                      DORI A. CREAMER
                                                      Regional Litigation, FOIA, & Privacy Act
                                                      Support Specialist
                                                      U.S.D.A. Forest Service
                                                      Pacific Northwest Region




 Page 2 – DECLARATION OF DORI A. CREAMER-CERTIFICATION OF SUPPLEMENTAL AR
 COLW, et al v. Kovarik,et al, Case No.: 20-CV-648-SU
